UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-1373 MODINE MANUFACTURING COMPANY (Exact name of registrant as specified in its charter) WISCONSIN 39-0482000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1500 DeKoven Avenue, Racine, Wisconsin (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (262) 636-1200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer þ Non-accelerated Filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No þ The number of shares outstanding of the registrant's common stock, $0.625 par value, was 47,198,088 at January 24, 2013. MODINE MANUFACTURING COMPANY INDEX PART I.FINANCIAL INFORMATION 1 Item 1.Financial Statements. 1 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 31 Item 4.Controls and Procedures. 31 PART II.OTHER INFORMATION 32 Item 6.Exhibits. 32 SIGNATURE 33 Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements. MODINE MANUFACTURING COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS For the three and nine months ended December 31, 2012 and 2011 (In millions, except per share amounts) (Unaudited) Three months ended December 31, Nine months ended December 31, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Impairment charges Restructuring and repositioning expenses - - Operating (loss) income ) ) Interest expense ) Other expense– net ) ) - ) (Loss) earnings from continuing operations before income taxes ) ) Provision for income taxes ) (Loss) earnings from continuing operations ) ) Earnings from discontinued operations, net of income taxes - - Net (loss) earnings ) ) Less: Net earnings attributable to noncontrolling interest ) Net (loss) earnings attributable to Modine $ ) $ $ ) $ (Loss) earnings per share from continuing operations attributable to Modine shareholders: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Net (loss) earnings per share attributable to Modine shareholders: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average shares outstanding: Basic Diluted The notes to condensed consolidated financial statements are an integral part of these statements. 1 Index MODINE MANUFACTURING COMPANY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the three and nine months ended December 31, 2012 and 2011 (In millions) (Unaudited) Three months ended December 31, Nine months ended December 31, Net (loss) earnings $ ) $ $ ) $ Other comprehensive income (loss), net of income taxes: Foreign currency translation ) ) ) Cash flow hedges - ) Defined benefit plans Total other comprehensive income (loss) Comprehensive (loss) income ) ) ) Comprehensive income attributable to noncontrolling interest ) Comprehensive (loss) income attributable to Modine $ ) $ $ ) $ ) The notes to condensed consolidated financial statements are an integral part of these statements. 2 Index MODINE MANUFACTURING COMPANY CONSOLIDATED BALANCE SHEETS December 31, 2012 and March 31, 2012 (In millions, except per share amounts) (Unaudited) December 31, 2012 March 31, 2012 ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable Inventories Other current assets Total current assets Property, plant and equipment – net Investment in affiliate Intangible assets – net Goodwill Other noncurrent assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term debt $ $ Long-term debt – current portion Accounts payable Accrued compensation and employee benefits Other current liabilities Total current liabilities Long-term debt Deferred income taxes Pensions Postretirement benefits Other noncurrent liabilities Total liabilities Commitments and contingencies (see Note 16) Shareholders' equity: Preferred stock, $0.025 par value, authorized 16.0 shares, issued - none - - Common stock, $0.625 par value, authorized 80.0 shares, issued 47.8 and 47.4 shares Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock at cost: 0.6 shares ) ) Total Modine shareholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ The notes to condensed consolidated financial statements are an integral part of these statements. 3 Index MODINE MANUFACTURING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended December 31, 2012 and 2011 (In millions) (Unaudited) Nine months ended December 31, Cash flows from operating activities: Net (loss) earnings $ ) $ Adjustments to reconcile net (loss) earnings to net cash provided by operating activities: Depreciation and amortization Impairment charges Other – net Net changes in operating assets and liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Expenditures for property, plant and equipment ) ) Acquisition – net of cash acquired ) - Other – net ) Net cash used for investing activities ) ) Cash flows from financing activities: Borrowings of debt Repayments of debt ) ) Other – net ) Net cash provided by financing activities Effect of exchange rate changes on cash ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The notes to condensed consolidated financial statements are an integral part of these statements. 4 Index MODINE MANUFACTURING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In millions, except per share amounts) (unaudited) Note 1: General The accompanying condensed consolidated financial statements were prepared in conformity with generally accepted accounting principles (GAAP) in the United States applied on a basis consistent with those principles used in the preparation of the annual consolidated financial statements of Modine Manufacturing Company (Modine or the Company) for the fiscal year ended March 31, 2012.The financial statements include all normal recurring adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim periods.Results for the first nine months of fiscal 2013 are not necessarily indicative of the results to be expected for the full year.These financial statements should be read in conjunction with the consolidated financial statements and related notes in Modine's Annual Report on Form 10-K for the year ended March 31, 2012. Revision of prior period financial statements:As described in Note 1 and Note 26 of the Notes to Consolidated Financial Statements in Modine’s Annual Report on Form 10-K for the year ended March 31, 2012, the quarterly results for fiscal 2012 have been revised as a result of errors identified during fiscal 2012 that were not considered material individually or in the aggregate to previously issued financial statements but were considered significant to the quarters in which they were identified.For the three months ended December 31, 2011, cost of sales decreased $0.3, gross profit increased $0.3, selling, general and administrative expenses decreased $0.7, provision for income taxes increased $0.3 and earnings from continuing operations increased $0.7 as a result of the revisions.Diluted earnings per share from continuing operations and diluted net earnings per share increased $0.01 for the three months ended December 31, 2011 as a result of these revisions.For the nine months ended December 31, 2011, cost of sales decreased $1.1, gross profit increased $1.1, selling, general and administrative expenses decreased $0.5, provision for income taxes increased $1.0 and earnings from continuing operations increased $0.6 as a result of the revisions.Diluted earnings per share from continuing operations and diluted net earnings per share increased $0.01 for the nine months ended December 31, 2011 as a result of these revisions. Out of period adjustment:During the first quarter of fiscal 2013, the Company identified an error related to certain commodity hedges that should have been deemed ineffective in the fourth quarter of fiscal 2012, which understated pre-tax earnings by $0.5 in the fourth quarter of fiscal 2012, and overstated pre-tax earnings by this same amount in the first quarter of fiscal 2013.This amount was not considered material to the financial statements of either the fourth quarter of fiscal 2012 or the first nine months of fiscal 2013. New accounting pronouncements:In June 2011, the Financial Accounting Standards Board (FASB) issued an amendment to the accounting guidance for the presentation of comprehensive income. This amendment removes one of the three presentation options for presenting the components of other comprehensive income as part of the statement of changes in shareholders’ equity and requires either a single continuous statement of net income and other comprehensive income or a two consecutive statement approach.The Company adopted this guidance beginning in the first quarter of fiscal 2013 with the two consecutive statement approach. In September 2011, the FASB issued an amendment to the accounting guidance for testing goodwill for impairment.The amendment provides an option for companies to first use a qualitative approach to test goodwill for impairment if certain conditions are met.If it is determined to be more likely than not that the fair value of the reporting unit is less than its carrying amount, entities must perform the quantitative analysis of the goodwill impairment test.The amendment is effective for the Company’s upcoming fiscal 2013 goodwill impairment test.The Company is assessing this new guidance and does not anticipate any impact on its consolidated financial statements from the adoption of this amendment. 5 Index MODINE MANUFACTURING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In millions, except per share amounts) (unaudited) Note 2: Acquisitions On July 25, 2012, the Company completed the acquisition of Geofinity Manufacturing of Surrey, British Columbia for cash consideration of $4.9, net of cash acquired.This acquisition, which is included in the Commercial Products segment, provides Modine with a product line of innovative geothermal heat pumps in both water-to-water and water-to-air models.Acquired assets and liabilities assumed were recorded at their respective fair values.The purchase price allocation resulted in acquired technology of $3.5, working capital net assets of $0.6 and goodwill of $0.8.Acquired technology consists of a fully developed product line, technical processes and intellectual property and is being amortized over ten years. During fiscal 2007, the Company acquired the remaining 50 percent of Radiadores Visconde Ltda.The purchase agreement included a $2.0 note which was payable subject to the resolution of certain obligations of the sellers.During the second quarter of fiscal 2013, the Company and the sellers reached a final resolution under which the Company is not obligated to pay the note to the sellers.As a result, the Company recorded a $2.0 reduction to selling, general and administrative expenses in the South America segment during the second quarter of fiscal 2013. Note 3: Fair Value Measurements Fair value measurements are classified under the following hierarchy: · Level 1 – Quoted prices for identical instruments in active markets. · Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs or significant value-drivers are observable in active markets. · Level 3 – Model-derived valuations in which one or more significant inputs or significant value-drivers are unobservable. When available, the Company uses quoted market prices to determine fair value and classifies such measurements within Level 1.In some cases, where market prices are not available, the Company makes use of observable market-based inputs to calculate fair value, in which case the measurements are classified within Level 2.If quoted or observable market prices are not available, fair value is based upon valuation models that use, where possible, market-based parameters such as interest rates, yield curves or currency rates.These measurements are classified within Level 3. Trading securities:The Company’s trading securities, which are included within other noncurrent assets on the balance sheet, are investments maintained in a deferred compensation trust to fund future obligations under Modine’s non-qualified deferred compensation plan.The securities’ fair values are the market values from active markets and are classified within Level 1 of the valuation hierarchy. Derivative financial instruments:As part of the Company’s risk management strategy, Modine enters into derivative transactions to mitigate certain identified exposures.The derivative instruments include foreign currency exchange contracts and commodity derivatives.These are not exchange traded and are customized over-the-counter derivative transactions.These derivative exposures are with counterparties that have long-term credit ratings of BBB – or better. The Company measures fair value assuming that the unit of account is an individual derivative transaction and those derivatives are sold or transferred on a stand-alone basis.The Company estimates the fair value of these derivative instruments based on dealer quotes.These derivative instruments are classified within Level 2 of the valuation hierarchy. 6 Index MODINE MANUFACTURING COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In millions, except per share amounts) (unaudited) Deferred compensation obligations:The fair value of the Company’s deferred compensation obligations are recorded at the fair value of the investments held by the deferred compensation trust.As described above, the fair values of the related trading securities are the market values from active markets and are classified within Level 1 of the valuation hierarchy. The carrying values of cash and cash equivalents, trade receivables and accounts payable approximate fair value due to the short-term nature of these instruments.The fair value of the Company’s debt is disclosed in Note 14. At December 31, 2012, the assets and liabilities that are recorded at fair value on a recurring basis were as follows: Level 1 Level 2 Level 3 Total Assets: Trading securities $ $
